Name: Commission Regulation (EEC) No 2830/92 of 29 September 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9. 92 Official Journal of the European Communities No L 285/21 COMMISSION REGULATION (EEC) No 2830/92 of 29 September 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 2069/92 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 455/92 (3), as last amended by Regulation (EEC) No 2494/92 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 455/92 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 215, 30. 7. 1992, p. 59 . O OJ No L 52, 27. 2. 1992, p. 34. (4) OJ No L 248, 28. 8 . 1992, p. 34. No L 285/22 Official Journal of the European Communities 30. 9. 92 ANNEX to the Commission Regulation of 29 September 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 40 from 5 to 11 October 1992 week No 41 from 12 to 18 October 1992 Week No 42 from 19 to 25 October 1992 Week No 43 from 26 October to 1 November 1992 0104 10 90 (') 49,167 49,308 49,529 50,440 0104 20 90 (') 49,167 49,308 49,529 50,440 0204 10 00 0 104,610 104,910 105,380 107,320 0204 21 00 0 104,610 104,910 105,380 107,320 0204 22 10 0 73,227 73,437 73,766 75,124 0204 22 30 0 115,071 115,401 115,918 118,052 0204 22 50 0 135,993 136,383 136,994 139,516 0204 22 90 0 135,993 136,383 136,994 139,516 0204 23 00 0 190,390 190,936 191,792 195,322 0204 50 11 0 104,610 104,910 105,380 107,320 0204 50 13 0 73,227 73,437 73,766 75,124 0204 50 150 115,071 115,401 115,918 118,052 0204 50 19 0 135,993 136,383 136,994 139,516 0204 50 31 0 135,993 136,383 136,994 139,516 0204 50 39 0 190,390 190,936 191,792 195,322 0210 90 11 0 135,993 136,383 136,994 139,516 0210 90 19 0 190,390 190,936 191,792 195,322 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.